The judgment of the Supreme Court was entered November 24th 1879,
Per Curiam.
Savings banks like the defendant in error are really charities for the benefit of the poor. With many thousands of depositors they can only save themselves from imposition and loss by rules strictly enforced. The rule under which the defendants claim protection is a very reasonable one, and necessary for their safety. The fact that the plaintiff was illiterate, and could not read the rules in the bank book delivered to him, made no difference. He ought to have requested it to be read to him. Common prudence required this precaution. It is altogether unlike the cases of Camden and Amboy Railroad Company v. Baldauf, 4 Harris 67, and Verner v. Sweitzer, 8 Casey 208, relied on by the plaintiff in error.
Judgment affirmed.